Citation Nr: 1550513	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  14-11 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence was received with respect to the claim of service connection for thoracolumbar spine pain (back disability).

2. Whether new and material evidence was received with respect to the claim of service connection for varicose veins.

3. Whether new and material evidence was received with respect to the claim of service connection for stress incontinence.

4. Whether new and material evidence was received with respect to the claim of service connection for uterine fibroid.

5. Whether new and material evidence was received with respect to the claim of service connection for left ovarian cyst.

6. Whether new and material evidence was received with respect to the claim of service connection for abdominal scar.

7. Whether new and material evidence was received with respect to the claim of skin tags.

8. Whether new and material evidence was received with respect to the claim of acne.

9. Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

10. Entitlement to service connection for Gulf War syndrome.

11. Entitlement to service connection for a low back disability.

12. Entitlement to service connection for varicose veins.

13. Entitlement to service connection for stress incontinence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1985 to January 1990 and January 1991 to April 1991.  She also had reserve service.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified before the undersigned in a September 2015 hearing.  A hearing transcript was associated with the claims file and reviewed.  

The Veteran's PTSD claim includes anxiety and depression, which were reasonably encompassed by the claim and evidenced in VA treatment records.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  

The issues of service connection for mental health disability, Gulf War syndrome, low back disability, varicose veins and incontinence are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The claims of service connection for back disability, varicose veins, stress incontinence, uterine fibroids, ovarian cyst, abdominal scar, skin tags, and acne were denied in a March 2007 decision by the RO; the Veteran initiated but did not perfect an appeal to the Board and no new and material evidence was received within one year of that decision.

2.  Regarding the back disability, varicose veins, and incontinence, evidence received since the last final decision relates to an unestablished fact necessary to substantiate the claims.

3. With respect to the uterine fibroids, ovarian cyst, abdominal scar, skin tags, and acne claims, evidence received since the last final decision is either cumulative or does not relate to an unestablished fact necessary to substantiate the claims.

CONCLUSIONS OF LAW

1. The March 2007 RO denial of service connection for back disability became final, but new and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).

2. The March 2007 RO denial of service connection for varicose veins, became final, but new and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).

3. The March 2007 RO denial of service connection for stress incontinence became final, but new and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).

4. The March 2007 RO denial of service connection for uterine fibroids, became final, and new and material evidence has not been received to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).

5. The March 2007 RO denial of service connection for ovarian cyst became final, and new and material evidence has not been received to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).

6. The March 2007 RO denial of service connection for abdominal scar, became final, and new and material evidence has not been received to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).

7. The March 2007 RO denial of service connection for skin tags became final, and new and material evidence has not been received to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).

8. The March 2007 RO denial of service connection for acne, became final, and new and material evidence has not been received to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In July 2010, prior to adjudication of her claims, the RO sent the Veteran a letter providing notice that satisfied the requirements of the VCAA.  The letter also explained the basis for previous denials and necessary new and material evidence requirements for reopening the claims.  See Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  No additional notice is required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, available medical records have been obtained and considered, including private records.  VA is not required to provide a medical examination or opinion for the claims that were not reopened, because new and material evidence has not been provided.  See 38 C.F.R. § 3.159(c)(4)(iii).   The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. New and Material Evidence
 
Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Where new and material evidence is received within one year after the initial denial, the denial is not final, and the claim remains pending.  38 C.F.R. § 3.156(b).

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The RO issued a rating decision in March 2007 denying the Veteran's claims of service connection for uterine fibroid, ovarian cyst, varicose veins, skin tags, acne, thoracolumbar spine, abdominal scar, and stress incontinence.  With respect to the uterine fibroid, ovarian cyst, stress incontinence, varicose vein, skin tag and low back claims, the RO found no evidence suggesting the conditions occurred in or were related to service.  Regarding the acne claim, the RO found no evidence of a permanent residual or chronic disability from service.  The RO denied the abdominal scar claim because the evidence did not show the condition was occurred in or was aggravated by service.  The Veteran appealed the denials, and the RO issued a statement of the case (SOC) in August 2007.  He did not file a substantial appeal to the Board within 60 days of the statement of the case.  Moreover, no new and material evidence was received within a year of the March 2007 decision.  Therefore, the March 2007 RO denial became final.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

The evidence of record at the time of the March 2007 denial included statements from the Veteran, private treatment records, and service records.  The evidence showed uterine fibroids and a left ovarian cyst diagnosed in 2002 but a normal reproductive symptom and gynecological examinations in service.  For stress incontinence and varicose veins, the evidence showed diagnosis and treatment in 2005.  Regarding skin tags, the evidence showed diagnosis and removal in 2000.  The evidence also showed treatment for acne in 1989 but no current problems or treatment.  The abdominal scars stemmed from C-sections in 1995 and 1997.  Finally, 2004 and 2005 treatment records noted chronic low back pain.  

Since the last final denial of service connection for the low back, the Veteran reported working in service as a surgical nurse, being on her feet for about 8 to 10 hours per shift, carrying surgical equipment, and moving patients.  See Board hearing.  She noted first having pain in service but not to the degree requiring her to go to sick call.  The evidence is new as the Veteran had not previously made such reports.  These statements are material because they provide lay evidence of in-service activities and low back pain, which specifically addresses the questions of in-service incurrence and nexus.  The standard for reopening claims is relatively low.  See Shade, 24 Vet. App. at 118.  Therefore, the Veteran's statement of back symptoms in service satisfies the requirements.  

Similarly, regarding the varicose veins claim, evidence since the last final denial shows the Veteran's reports of long hours on her feet and her statements that she first noticed varicose veins around the time of her last military physical.  Regarding the incontinence claim, the Veteran also reported first having symptoms during active duty.  See Board hearing.  These statements were not previously considered by decision makers at the time of the prior denial.  Further, the statements are material in that they address in-service injury and nexus.  As such, the Veteran's statements satisfy the new and material evidence criteria for the claims of varicose veins and incontinence.  

Since the last final denial of service connection for uterine fibroid and ovarian cysts, any new evidence received is cumulative in that it fails to show an in-service occurrence related to the current problems.  At the Board hearing, the Veteran confirmed that she was diagnosed with an ovarian cyst and uterine fibroid around 2005 when she was in the reserves.  Medical records show diagnosis for ovarian cyst and uterine fibroid in June 2002.  There is no evidence that she had any gynecological problems in active duty service; a January 2001 provider found a normal gynecological system nearly 10 years after active duty.  Further, the law requires a specific injury or disease for service connection based on reserve service.  See 38 C.F.R. §§ 3.1, 3.6, 3.303.  There is no evidence of a related injury or disease during active duty for training or injury during inactive duty for training upon which service connection could be legally based.  See id.  The Veteran has not made any such claim.  She argued that the conditions could be due to exposure to gases or fumes in service but has not offered any evidence to draw such a connection.  The date of diagnosis of uterine fibroid and ovarian cyst was of record previously and considered at the time of the prior denial.  The material issue in question is whether the Veteran's current gynecological conditions have any relationship to service.  There is no new evidence of an in-service onset, injury, disease, or other causation related to these conditions.  There is also no new evidence of continuity of symptomatology dating back to service.  Therefore, no new and material evidence has been received with respect to the uterine fibroid and ovarian cyst claims.  

Finally, with respect to the claims for the abdominal scar, skin tags, and acne, any new evidence received is either cumulative of prior evidence or immaterial to the unproven issues.  At the Board hearing, the Veteran reported not having acne before service and seeking treatment for it during active duty.  Indeed, January 1989 service records, considered during the prior denial, show treatment for acne.  However, current treatment records do not show diagnosis or treatment for acne.  The Veteran has also not described any on-going acne problems.  Without evidence addressing the question of a current disability, the claim for acne cannot be reopened.  See 38 C.F.R. § 3.156.  

Regarding the skin tags claim, the evidence shows treatment and removal in May 2000.  With regard to the abdominal scar, the Veteran noted that the scars were from C-sections at the births of her children.  This information was of record at the time of the prior denial.  The Veteran reported one episode of skin tags that occurred during reserve service.  She asserted that reserve duties aggravated the scar but did not provide any dates, times, specific duties, or other information to support this assertion.  See Board hearing.  The law requires a specific injury or disease for service connection based on reserve service.  See 38 C.F.R. §§ 3.1, 3.6, 3.303.  There is no evidence of and she has not reported that she had skin tags during active duty, a related injury or disease during active duty for training, or a related injury in inactive duty for training upon which service connection could be legally based.  See id.  Similarly, the Veteran has not identified any injury or disease during active duty for training or disease in inactive duty for training that could aggravate her abdominal scar.  In an August 1998 questionnaire during reserve service, the Veteran did not identify any problems and classified her health as excellent.  As such, there fails to be any new evidence addressing the question of an in-service incurrence or nexus for the skin tag and abdominal scar claims.  The new and material evidence criteria have not been met.  See 38 C.F.R. § 3.156.

The Board has considered the evidence in light of the low threshold for finding new and material evidence.  The claims for the back, varicose veins, and incontinence are reopened, but the claims for uterine fibroid, ovarian cyst, abdominal scar, skin tags, and acne cannot be reopened.  See Shade, 24 Vet. App. at 117; 38 C.F.R. § 3.156.  


ORDER

New and material evidence having been received, the petition to reopen the claim for service connection for a back disability is granted.

New and material evidence having been received, the petition to reopen the claim for service connection for varicose veins is granted.

New and material evidence having been received, the petition to reopen the claim for service connection for stress incontinence is granted.

New and material evidence having not been received, the petition to reopen the claim for service connection for uterine fibroid is denied.

New and material evidence having not been received, the petition to reopen the claim for service connection for ovarian cyst is denied.

New and material evidence having not been received, the petition to reopen the claim for service connection for abdominal scar is denied.

New and material evidence having not been received, the petition to reopen the claim for service connection for skin tags is denied.

New and material evidence having not been received, the petition to reopen the claim for service connection for acne is denied.


REMAND

Additional development is needed regarding the Veteran's claims for a low back disability, mental health disability, varicose veins, stress incontinence, and Gulf War syndrome.  First, the dates of the Veteran's reserve service are unclear.  The claims file contains some medical records from reserve service, but the RO should attempt to obtain personnel records.  Next, the evidence shows a current diagnosis of chronic low back pain, the Veteran reported in-service activities that could put strain on her back, and she reported a VA provider connected the current low back pain with service.  Similarly, the evidence shows current varicose veins and stress incontinence, and the Veteran reported first observing the veins and having incontinence symptoms in service.  VA medical examinations and opinions are needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, September 2012 VA treatment shows a diagnosis of depression and the December 2010 VA examiner diagnosed anxiety and dysthymic disorders; however, the examiner only discussed why the Veteran did not have a PTSD diagnosis, without discussing the other diagnoses.  An addendum examination and opinion are needed.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  Finally, the Veteran claimed Gulf War syndrome.  For a veteran who served during the presumptive periods in the Persian Gulf, disability due to undiagnosed illness or medically unexplained chronic multisymptom illness will be presumed connected to service if manifest within service or to a degree of 10 percent or more by December 31, 2016.  See 38 C.F.R. § 3.317.  The Veteran has not yet been diagnosed with a medically unexplained chronic multisymptom illness and has not identified any specific symptoms to be attributed to an undiagnosed illness.  A medical examination would be helpful in this regard. 

Accordingly, the case is REMANDED for the following action:

1. Request all personnel and medical records from the Veteran's reserve service.  Associate them with the claims file.  

2. Thereafter, schedule the Veteran for a mental health examination and forward the claims file to the examiner to provide opinions on the following:

a. Is depression (diagnosed in Sept. 2012), anxiety, dysthymic disorder, (diagnosed in Dec. 2010), or any other current mental health diagnosis at least as likely as not related to service? 

Please consider all lay and medical evidence, including the Veteran's report that she felt different when she got back from deployment and started keeping to herself and not socializing.  Provide rationale for any conclusions given.

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

3. After completing (1) above, schedule the Veteran for an examination for her back and forward the claims file to the examiner to address the following:

a. Is the Veteran's current low back disability, to include chronic pain, at least as likely as not related to service or did it have its onset in service (April 1985 to January 1990, January 1991 to April 1991)?

Please consider all lay and medical evidence, including the Veteran's report of being on her feet 8-10 hours per shift, carrying surgical tools, and moving patients as a surgical nurse in service.  Provide rationale for any conclusions given.

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

4. After completing (1) above, schedule the Veteran for an examination for varicose veins and forward the claims file for the examiner to address the following:

a. Are the Veteran's current varicose veins at least as likely as not related to service or did they have their onset in service (April 1985 to January 1990, January 1991 to April 1991)?     

Please consider all lay and medical evidence, including the Veteran's report of being on her feet 8-10 hours per shift as a surgical nurse and first noticing varicose veins at the time of discharge from active duty.  Provide rationale for any conclusions given.

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

5. After completing (1) above, schedule the Veteran for a VA examination for stress incontinence and forward the claims file to the examiner to address the following:

a. Did stress incontinence at least as likely as not have its onset in service or is it otherwise related to service?

Please consider all lay and medical evidence, including the Veteran's report of first having incontinence symptoms during active duty.  Provide rationale for any conclusions given.

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.


6. Issue a supplemental statement of the case with consideration to the new evidence, and return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


